Citation Nr: 0003817	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  98-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the hips.

2.  Entitlement to service connection for degenerative 
arthritis of the left leg.

3.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.

4.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound of the forehead, to include headaches, 
currently rated as 10 percent disabling.

5.  Entitlement to an increased evaluation for traumatic 
arthritis of the proximal interphalangeal joint of the left 
index finger, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
July 1970.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Nashville, Tennessee.  This decision granted 
service connection for PTSD and assigned a 10 percent 
disability rating for this condition, along with awarding a 
compensable evaluation for the residuals of a gunshot wound 
to the forehead and for the residuals of a broken left index 
finger.

In September 1998, the RO granted a 30 percent disability 
evaluation for the veteran's PTSD.  This was not a full grant 
of the benefit sought on appeal because a higher rating is 
available under 38 C.F.R. Part 4, Diagnostic Code 9411 
(1999).  On a claim for an original or an increased rating, 
the claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Therefore, this issue remains before the Board.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the agency of original 
jurisdiction.

2.  The service medical records are negative for any 
treatment for or findings of degenerative arthritis of, or 
the symptoms and manifestations thereof, the hips and left 
leg.

3.  Medical evidence etiologically linking the veteran's 
current degenerative arthritis of the left leg and hips with 
his military service or any disease or injury therein has not 
been presented.

4. The veteran's service-connected left (minor) index finger 
fracture residuals are primarily manifested by restricted 
range of motion in flexion and extension and ankylosis, with 
no effective use of the finger.

5.  While in service, the veteran was wounded with a gunshot 
wound to the scalp.

6.  The gunshot wound is manifested by a well-healed, 
nontender, non-disfiguring scar of the scalp and headaches.  

7.  The veteran's PTSD is manifested by disturbances of mood 
such as irritability and anger, some combat-related dreams, 
hypervigilence, decreased interest, occasional intrusive 
thoughts, and sleep impairment, resulting in moderate social 
and occupational impairment.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
degenerative arthritis of the hips is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim for entitlement to service connection for 
degenerative arthritis of the left leg is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has stated a well-grounded claim for an 
increased evaluation for a left index finger disability, and 
the VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.103 (1999).

4.  The criteria for an evaluation of 20 percent, and no 
higher, for a left index finger disability have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 
5225 (1999).

5.  The veteran has stated a well-grounded claim for an 
increased evaluation for the residuals of a gunshot wound to 
the forehead, and the VA has satisfied its duty to assist him 
in development of this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

6.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a gunshot wound to the forehead, to 
include headaches, have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 8045 and 9304 (1999).

7.  The veteran has stated a well-grounded claim for a higher 
evaluation of PTSD on appeal from the initial grant, and VA 
has satisfied its duty to assist him in development of this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 
(1999).

8.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met since the initial grant of 
service connection.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, 
Diagnostic Code 9411 (1996) and (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

On July 1, 1968, the veteran was shot at by enemy forces.  A 
bullet struck his helmet and caused an abrasion of his scalp 
in the midline anterior of the top of skull.  X-rays showed 
no fracture, and, upon examination, there was no evidence of 
neural damage.  The wound was cleaned and dressed, and the 
veteran was released three days later with recommendation of 
light duty for three days.  The diagnosis was gunshot wound, 
abrasion of scalp.  

In May 1970, the veteran's left index finger was injured.  X-
rays showed a fracture at the base of the proximal phalanx of 
the index finger with dorsal displacement.  An open reduction 
was performed and cast applied.  The cast was removed 12 days 
later and a splint applied.  X-rays 18 days after the injury 
showed fracture of the proximal phalanx, second digit, with 
no periosteal callus formation and some endosteal callus 
formation.  On examination, healing was said to be good, and 
the fracture site was aligned.  

In December 1970, following his separation from service, he 
was seen at VA with swelling of the second metacarpal joint 
of the left index finger.  He reported that a private 
orthopedic doctor had told him he could operate and repair 
the joint and that the ankylosis could be improved.  He was 
not entirely freed of some limitation of motion.  He was 
referred for an appointment with Dr. Gallivan.  

In February 1971, he was examined by W. F. Gallivan, M.D.  
The veteran complained that he had restriction of motion of 
the left index finger, weakness in the finger, and deformity 
of that joint with enlargement and some pain on strenuous 
use.  On examination, there was definite deformity of the 
proximal interphalangeal joint of the left index finger.  The 
joint was enlarged, and there was ulnar deviation of the 
finger at that joint.  There was local tenderness and 
manipulation revealed laxity in adduction and abduction.  
There was crepitance in motion.  He could extend that joint 
to 160 [sic] degrees and flex to 110 degrees.  The doctor 
stated this was a loss of 20 degrees of full extension and 30 
degrees of flexion.  X-rays showed marked irregularity of the 
distal articular surface of the proximal phalanx.  It was 
obvious that the ulnar condyle of that phalanx was fractured 
and was depressed, with resultant narrowing of the joint 
space and marginal spurring compatible with traumatic 
arthritic change.  The impression was traumatic arthritis, 
proximal interphalangeal joint index finger with malposition 
of healed fracture of condyle of proximal phalanx.  

Two months later, the veteran was examined at the local VA 
Medical Center (VAMC) to determine the type of residuals the 
veteran was suffering from as a result of the wound to the 
scalp in 1970.  The veteran complained of headaches.  On 
examination of the residual scar, the examiner noted that it 
was roughly one and a half inches long, starting at the 
hairline and extending up onto the scalp.  It was wide, 
roughly one-quarter inch, and healed well.  There was no 
ulceration or drainage.  The underlying bone was intact, and 
no deformity was palpable.  Behind the scar and on top of the 
scalp beneath the skin was a second firm, fixed mass 
measuring roughly 1 cm. by .5 cm. that felt like a piece of 
metal, probably a fragment from the helmet liner.  This was 
also asymptomatic and only a finding on physical examination, 
according to the examiner.  On complete examination, the 
examiner stated that he could find no associated physical 
defect secondary to the head injury.  

Service connection was granted for traumatic arthritis of the 
proximal interphalangeal joint of the left index finger and 
for the residuals of a gunshot wound of the forehead by 
rating decision of April 1971.  Both conditions were 
noncompensably rated.

The same service medical records that documented the index 
finger injury did not report any findings of or treatment for 
disabilities, conditions, or diseases, including arthritis, 
of the left leg or hips.

Twenty-five years later, the veteran requested an increased 
disability rating for his left finger disability and 
residuals of the gunshot wound.  He also sought service 
connection for post-traumatic stress disorder (PTSD).

In September 1996, the veteran sought a PTSD evaluation at 
VAMC Mountain Home, Tennessee.  On the initial evaluation, 
the veteran reported dreams, nightmares, and flashbacks of 
Vietnam.  He reported that he had seen a psychiatrist in 1974 
but was unable to afford treatment.  He reported a history of 
suicidal ideation, without plan or attempt.  He avoided 
crowds and tended to isolate.  He said he drank two to four 
beers to help sleep.  He denied headaches.  Diagnosis was, in 
part, rule out PTSD. 

A contract psychiatric examination was accorded the veteran 
in September 1996.  The veteran described his military 
service and injury in Vietnam.  He reported feeling guilty on 
his return because he survived, and many others did not.  He 
reported being withdrawn and avoiding crowds of people, both 
on his return and now.  Crowds reportedly made him anxious 
and agitated.  He reported nightmares occurring with varying 
frequency, at times occurring up to twice a night for a week 
at a time, and at others going for weeks without nightmares.  
They reportedly occurred when he was tired or stressed.  He 
reported maintaining a good and active work history and being 
still employed.  He used his leadership skills from the 
military and was able to function quite well and to be in 
charge.  The examiner stated that the veteran showed signs of 
persistent symptoms of increased arousal, which were not 
present before the traumas of war.  He had had much 
difficulty in falling or staying asleep.  The examiner 
reported that the veteran was "very clean when it comes to 
the area of substance abuse."  He noted that the veteran 
reported drinking "a few beers on occasion to settle down 
his anxieties, but this has not had a tendency to get out of 
hand or cause any alcohol problems."  He admitted to 
frequent irritability and outbursts of anger, and there had 
been reported periods of difficulty concentrating when he was 
anxious or agitated.  He demonstrated a very exaggerated 
startle response.  The diagnosis was PTSD with current acute 
and chronic symptoms of generalized anxiety disorder and 
panic disorder.  The examiner stated there may be some 
features of agoraphobia.  The current global assessment of 
functioning (GAF) was estimated at 56, with 56 the highest in 
the year.  The examiner noted that the veteran was considered 
a reliable reporter of his medical history and recommended 
treatment. 

A VA orthopedic examination was accomplished in October 1996.  
The veteran complained that he was unable to use or flex or 
grip with the left index finger, and that permanent stiffness 
got in the way of trying to use it.  The examiner noted the 
veteran was right handed.  On examination, the left index 
finger exhibited gross bony irregularity to the PIP joint, 
with 15 degrees ulnar angulation.  The PIP joint was 
ankylosed at 10 degrees of extension.  There was no 
tenderness and no inflammation.  He was unable to flex the 
finger and unable to approximate the crease of the palm.  The 
diagnosis was history of fracture status post ORIF PIP joint 
left index finger, with residual ankylosis and severe 
traumatic arthritis of the PIP join and no residual effective 
use of the index finger.  X-rays  showed fairly minimal 
residual deformity from previous healed fracture involving a 
distal and articular aspect of the proximal phalanx of the 
left index finger. Narrowing of the PIP joint was more severe 
than milder age-appropriate narrowing of the other DIP and 
PIP joints of the left hand.  There was ulnar deviation of 
the distal finger at the PIP joint.  A well-corticated bony 
fragment lay dorsal to the face of the distal phalanx of the 
left index finger.  

On the October 1996 joints examination, the veteran 
complained of chronic bilateral hip pains and of knees and 
ankles occasionally swelling.  A right hip replacement had 
been done in July 1996, and he reported knee aspirations 15 
times in the past 20 years.  On examination of the knees, 
they were within normal limits.  There was full range of 
motion, with no swelling, no tenderness, and no inflammation.  
He was unable to squat due to bilateral hip surgeries.  
Drawer sign was negative bilaterally, and there was no 
ligament instability or joint laxity.  On examination of the 
hips, the veteran was limping in the right lower extremity 
with a cane.  Range of motion was forward flexion on the 
right to 55 and on the left to 50.  Backward extension was 20 
on the right and 15 on the left.  Adduction was 20 
bilaterally, and external rotation was 35 on the right and 20 
on the left.  Internal rotation was 10 bilaterally.  
Diagnoses were history of degenerative joint disease of the 
hips bilaterally, status post total hip replacements 
bilaterally, and history of swelling in knees with physical 
examination within normal limits and no functional impairment 
on date of examination, possible gouty arthritis.

X-rays of the knees showed scattered minimal soft tissue 
calcifications of the periarticular regions of both knees 
with additional superimposed film artifact projecting 
posteriorly and medially on both sides.  The impression was 
mild arthritic changes with residua of Osgood Schlatter 
disease anterior tibial tubercle.  The impression on hip x-
rays was previous bilateral total hip arthroplasties with 
minimal to mild heterotopic bone, greater on the right.

A neurological examination was also performed in October 
1996.  The veteran complained of headaches that had been 
occurring since the wound to the head.  The veteran said that 
he had daily headaches that were eased with rest and 
medications.  On examination, there were no motor or sensory 
deficits, and cranial nerves were intact.  On palpation of 
the skull, there was in irregular 2 cm. area with slight 
depression just to the left of the midline at the top of the 
skull.  It was nontender.  There was no functional impairment 
of the peripheral or autonomic nervous system.  The diagnosis 
was history of nonpenetrating gunshot wound to the head in 
1968 with residual chronic headaches and no other 
neurological deficits.  

In December 1996, the veteran underwent a PTSD evaluation for 
the purpose of enrollment in a treatment program.  He 
reviewed his military history and reported that he had 
intrusive recollections about Vietnam several times each day, 
and that he was often unable to get it off his mind.  He 
reported nightmares, sometimes for two to three nights in a 
row and then ceasing for up to a month at a time.  Flashbacks 
occurred only occasionally, although he reported a bad one in 
1974, at which time he had grabbed a gun from behind a gun 
counter in a store and had run out with it.  He endorsed 
increased anxiety on exposure to situations or reminders of 
the war.  He had a history of avoidance and numbing of 
thoughts and feelings about the war through the use of 
alcohol, which was noted to be current.  He also reported 
workaholic behavior.  He reported amnesia for some events 
during the war, some of which he had started to remember 
during the last year.  He reported being isolated, rarely 
seeing siblings.  Affect was restricted.  The veteran said he 
only slept three or four hours a night, and only after 
drinking.  He reported a history of angry outbursts and 
history of domestic violence, although he said he had not hit 
his wife in two years.  Concentration was occasionally poor.  
On examination, he was neat, well groomed, and casually 
dressed.  He was polite and mildly guarded.  Affect was 
restricted in range and intensity, but appropriate to thought 
content.  The veteran's wife reported that he was tense much 
of the time and sometimes shakes from nervousness.  He 
reported that his memory generally is pretty good.  He had a 
current pattern of alcohol use in which he drank two beers 
after getting off work while sitting in his car near home.  
In the evening, he reported drinking three to four beers 
before going to bed, but his wife reported that he drank six 
beers before going to bed.  He had been married to his wife 
for 27 years and had been working doing maintenance work for 
a furniture company for 25 years.  The veteran was encouraged 
to return for PTSD treatment after being evaluated for the 
substance abuse treatment program (SATP) and maintaining 
abstinence from alcohol for three to six months.  The veteran 
said he had been screened and planned to have alcohol 
treatment.

A magnetic resonance imagery (MRI) of the skull in December 
1996 was within normal limits, with the osseous structures 
intact and no radiopaque foreign body within the area of the 
orbits.

By rating decision of January 1997, the disability rating for 
the left index finger condition was increased, pursuant to 
Diagnostic Code 5225, to 10 percent.  Additionally, a 10 
percent disability rating was assigned for the head wound 
residual; service connection was granted for PTSD and a 10 
percent rating for this condition was also awarded.

A review of the VA and private medical records from 1995 to 
the present do not reveal treatment for the left finger 
disability.

When the veteran requested an increased evaluation for his 
left finger disability, he also requested service connection 
for degenerative arthritis of the hips and left leg.  As the 
Board reported above, the service medical records do not show 
treatment for or findings of degenerative arthritis in the 
hips or the left leg.  Moreover, those same records do not 
reveal manifestations or symptoms indicative of a condition 
of the hips or leg while he was in service.

To support his claim before the VA, the veteran proffered 
various private medical records showing treatment for 
degenerative arthritis of the hips.  They are dated from 1993 
to 1996.  They chronicle the veteran's complaints of pain and 
the surgeries that he has had to replace both hips.  In an 
April 1995 treatment note from Brian Covino, M.D., the doctor 
noted that the veteran reported that his left hip pain had 
been ongoing for several years, but was worse the past 
several months.  These same documents also report that the 
veteran has suffered from degenerative arthritis of the left 
leg.  X-rays of the left knee in December 1993 show 
fragmentation of the tibial tubercle that may suggest old 
Osgood-Schlatter's disease with perhaps some narrowing of the 
patello-femoral joint space.  Joint space was maintained, 
however.  In January 1994, the a lytic bone defect of the 
left femur was identified on computed tomography (CT) scan.  
A biopsy of the area was done, and there was no malignancy 
identified or any other abnormal tissue.  Additional VA 
medical treatment records mirror the results and diagnoses 
recounted in the private medical records.  It is noted that 
medical treatment records of either condition from 
immediately following the veteran's discharge in 1970 to the 
early 1990s have not been submitted.

In February 1997, the veteran was seen to discuss the results 
of his psychological testing, done in December 1996.  He 
reported experiencing intermittent dysphoric episodes that 
are severe when they occur, but said he was not constantly 
depressed.  It was explained to the veteran that he had been 
diagnosed with PTSD, but that treatment in the program could 
not begin because he had an active problem with alcohol 
abuse.  He was again advised that he would have to be 
abstinent for three to six months before beginning PTSD 
treatment.  

The veteran was next seen on a referral from his primary care 
provider in August 1998, at which time he reported that his 
symptoms were worse.  He reported that he now found it hard 
to go to work because of anxiety and sometimes had to take 
the day off.  He reported that he had decreased his alcohol 
use considerably.  He said he had found the beer did not help 
him sleep, so he stopped his nightly consumption, but he 
still drank two to four beers on the weekends.  The 
psychologist indicated that such use was no longer indicative 
of substance abuse, and he might now be appropriate for PTSD 
treatment.  The veteran was advised to cease all alcohol use 
in any event.

In September 1998, the veteran was seen for a medical 
evaluation for PTSD treatment.  He reported trouble sleeping, 
getting only two or three hours a night, with marked 
irritability, nightmares, and flashbacks.  He reported 
getting more withdrawn, staying home most of the time after 
returning from work, and having problems dealing with 
authority.  He complained of poor concentration and poor 
energy, with feelings of hopelessness and worthlessness.  He 
said he abused alcohol for two years but said he had been 
sober for six months.  He had been married for 29 years and 
worked in the same job for 27 years.  Speech was normal in 
tone and volume.  His mood was depressed, and his affect was 
constricted.  His thought was logical and coherent.  
Diagnoses were PTSD; alcohol abuse in complete remission; and 
depressive disorder, moderate, recurrent.

For the period from 1996 to 1999 the record is negative for 
any complaints of or treatment for the residuals of the 
gunshot wound to the head, including headaches.

After a review of these records, the RO confirmed its 
previous decision concerning the head injury, but increased 
the veteran's PTSD evaluation to 30 percent. 


II.  Analysis

A.  Service Connection

The veteran contends that service connection should be 
established for arthritis of the left leg and hips.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (199).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Thus, the threshold question to be addressed is 
whether the appellant has presented evidence of a well-
grounded claim.  If he has not presented a well-grounded 
claim, the appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  There is no duty to assist further in 
the development of the claim, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, we find that the 
claim is not well grounded.

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id. at 81.  
However, to be well grounded, a claim must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  The United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) has held that 
evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes of determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant would not 
meet this burden merely by presenting lay testimony, because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

A well-grounded claim for service connection requires:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Considering these criteria, the Board finds that the veteran 
has not met his statutory burden of submitting evidence of a 
well-grounded claim for service connection for degenerative 
arthritis of the hips and left leg.

A review of the veteran's service medical records fails to 
reveal findings of or treatment for a disability, condition, 
or disease affecting either the hips or left leg.  The 
records do not show an injury to either the leg or the hips.  
Moreover, he did not exhibit characteristics of degenerative 
arthritis of the hips or leg nor did he receive treatment for 
the manifestations or symptoms of degenerative arthritis.  
Therefore, based on the evidence before it, the Board must 
conclude that degenerative arthritis did not exist while the 
veteran was in service.

During the course of this appeal, the veteran and his medical 
records have been reviewed by numerous physicians in order to 
determine the etiology of the conditions affecting his hips 
and leg.  None of the doctors or surgeons, VA or private, 
have stated that the veteran's disabilities of the hips and 
left leg are the result of his military service or any 
incident therein.  The practitioners also have not suggested 
that the degenerative arthritis or any other disorder of the 
hips and left leg began while the veteran was serving in the 
US Army.  In other words, the doctors have not linked his 
current disabilities etiologically with his military service.  

Hence, the Board is only left with the assertions made by the 
veteran.  Yet, despite the many contentions made by the 
appellant, the medical records do not corroborate those 
contentions.  

Competent medical evidence has not been submitted by the 
appellant demonstrating that either his degenerative 
arthritis of the hips or any disorder of the left leg are 
related to his military service or any disease or injury 
therein.  Mere contentions of the appellant, no matter how 
well meaning, without supporting medical evidence that 
etiologically relates the claimed conditions with the 
veteran's service do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  Therefore, the 
claim of entitlement to service connection for these 
disabilities is not well-grounded and the claim is denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1994) (en banc).

B.  Increased Evaluations

As reported, the veteran has requested an increased 
evaluation for his service-connected left index finger 
disability and the residuals of the gunshot wound.  The first 
responsibility of a claimant is to present a well-grounded 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  In this case, the veteran has asserted that 
his service-connected disabilities are worse than currently 
evaluated, and he has thus stated a well-grounded claim.

In this case, the veteran has undergone VA examinations.  
Moreover, VA has obtained the veteran's VA and private 
medical treatment records, and there is no indication of 
additional medical records that were not recovered.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1999).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59 (1999).

1.  Left Index Finger

Service connection is in effect for traumatic arthritis of 
the proximal interphalangeal joint (PIP) of the left index 
finger.  Arthritis due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. Part 
4, Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasms, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Diagnostic Code 5003 (1999).

The veteran's disability has been rated as 10 percent 
disabling pursuant to 38 C.F.R. Part 4, Diagnostic Code 5225 
(1999), which provides a maximum disability evaluation of 10 
percent for either favorable or unfavorable ankylosis.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury, or surgical procedure.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY, 91 (27th Ed. 1988)."  Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995).  Extremely unfavorable 
ankylosis will, however, be rated as amputation under 
Diagnostic Codes 5152 to 5156.

In classifying the severity of ankylosis and limitation of 
motion of a single digit, the determination will be made on 
the basis of whether motion is possible to within two inches 
of the median transverse fold of the palm.  If said motion is 
possible, then the rating will be for favorable ankylosis; 
otherwise, the rating will be for unfavorable ankylosis.  See 
38 C.F.R. § 4.71a, Multiple Fingers:  Favorable Ankylosis, 
Note 3 (1999).

Amputation of the index finger will be rated as follows:

With metacarpal resection (more than one-
half the bone lost)
	Major				30 percent
	Minor				20 percent

Without metacarpal resection, at proximal 
interphalangeal joint or proximal thereto
	Major				20 percent
	Minor				20 percent

Through middle phalanx or at distal joint
	Major				10 percent
	Minor				10 percent

38 C.F.R. Part 4, Diagnostic Code 5153 (1999).

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the VA 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1999).  

The veteran is right-hand dominant meaning that his left hand 
is his minor appendage.  Although the veteran has not been 
diagnosed as having unfavorable ankylosis of his left index 
finger, the fact that this finger is permanently bent to the 
side, droops 10 degrees at the proximal interphalangeal 
joint, and cannot touch the palm of the left hand is 
analogous to unfavorable ankylosis of this joint.  
Furthermore, the medical findings show that he is unable to 
fully extend the finger nor does he have full flexion 
thereof, and the veteran complains of the finger "getting in 
the way."  The VA examiner, furthermore, stated that the 
veteran has no effective use of the finger.

The maximum amount that can be assigned pursuant to 38 C.F.R. 
Part 4, Diagnostic Code 5225 (1999), for either favorable or 
unfavorable ankylosis of the index finger, is 10 percent.  
However, the veteran's disability picture is analogous to an 
amputated left index finger at the PIP joint.  That is 
because the veteran has, for all practical purposes, lost the 
functional use of the finger at the PIP joint.  The criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5153 (1999) are 
more appropriate.  Accordingly, and applying the benefit of 
the doubt to the claim, a 20 percent evaluation is warranted.  
See 38 C.F.R. § 5107(b) (West 1991).

The Court has held that, when a diagnostic code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 & 4.45 (1999) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The veteran has indicated that 
he, at times, experiences pain in the left index finger.  
Under 38 C.F.R. § 4.59 (1999), painful motion is an important 
factor of disability from arthritis [and] actually painful 
joints are entitled to at least the minimum compensable 
rating for the joint.  Yet, in this case, the appellant has 
been awarded the maximum compensable rating of 20 percent 
analogous to amputation of a portion of the finger.  The 
Court has stated that where the veteran is in receipt of the 
maximum evaluation due to limitation of motion, 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 are not for application.  Johnston v. 
Brown, 10 Vet. App. 80, 84-85 (1997).  The veteran is, as a 
result of the Board's action, in receipt of the maximum 
amount of disability that he can receive for his disability 
of the minor left index finger.

Thus, considering the clinically identified manifestations of 
residuals of fracture of the left index finger, the Board 
finds that, with consideration of 38 C.F.R. § 4.7 (1999), a 
20 percent evaluation more nearly approximates the functional 
impairment currently experienced by the veteran.  In making 
this determination, the benefit of the doubt has been 
resolved in the veteran's favor pursuant to 38 U.S.C.A. § 
5107(b) (West 1991).


2.  Head Injury

The residuals of a gunshot wound to the head, to include 
headaches, or brain disease due to trauma will be evaluated 
in accordance with 38 C.F.R. Part 4, Diagnostic Codes 8045 
and 9304 (1999).  Purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
See 38 C.F.R. Part 4, Diagnostic Code 8045 (1999).  Purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304 (38 
C.F.R. Part 4 (1999)).  This 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  The veteran has not been 
diagnosed as suffering from dementia, and the criteria found 
at 38 C.F.R. Part 4, Diagnostic Code 9304 are not for 
application.

The most recent VA neurological examination notes that, aside 
from complaints of headaches, the veteran is not suffering 
from or complaining of neurological defects or 
manifestations.  He has not suffered from seizures, 
convulsions, memory problems, cognitive deficiencies, or 
blackouts.  He merely suffers from headaches.  Under the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 8045 (1999), 
where there are purely subjective complaints, i.e., 
headaches, the disability will be rated at 10 percent under 
the provisions of this code and no higher.  A rating in 
excess of 10 percent is not assignable under Diagnostic Code 
9304 in the absence of a diagnosis of dementia.  Since 
dementia is not shown and the criteria for a greater rating 
are not satisfied, an increased disability rating for the 
residuals of a gunshot wound to the forehead, to include 
headaches, and classified as brain disease due to trauma, is 
not warranted.  38 C.F.R. §§ 4.124a, 4.125, 4.126, Diagnostic 
Codes 8045, 9304 (1999).

The gunshot wound residuals are also manifested by a scar, 
and the Board has considered whether that residual is 
separately disabling.  The Court has held that, where 
separate and distinct manifestations have arisen from the 
same injury, separate disability ratings may be assigned 
where none of the symptomatology of the conditions overlaps.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  The criteria 
for evaluating scars are found at Diagnostic Codes 7800 to 
7805.  Those potentially applicable are Diagnostic Code 7800, 
disfiguring scars of the head, face and neck; Diagnostic Code 
7803, superficial scars that are poorly nourished and 
repeatedly ulcerated; Diagnostic Code 7804, superficial scars 
that are tender and painful on objective demonstration; or 
Diagnostic Code 7805, scars, other, rated on limitation of 
function of the part affected.  

The veteran's scar is an area of 2 cm. to the left of midline 
on the top of the skull.  It is slightly depressed and it is 
not painful or tender.  There is no evidence that it causes 
any disfigurement, so a compensable evaluation under 
Diagnostic Code 7800 would not be warranted.  There is no 
evidence of ulceration.  It has been described as well healed 
since 1971, so a compensable evaluation under Diagnostic Code 
7803 would not be warranted.  Likewise, as the scar is not 
painful or tender, a compensable evaluation under Diagnostic 
Code 7804 would not be warranted.  The veteran's cranial 
nerves are all intact, and there are no neurologic or muscle 
limitations attributable to the scar, so it cannot be said to 
cause any functional limitations on the head or face.  Thus, 
a compensable evaluation under Diagnostic Code 7805 would not 
be warranted.

The only symptomatic residuals of the veteran's gunshot wound 
are his headaches, for which he receives the maximum 
disability evaluation, as discussed above.  Accordingly, a 
separate evaluation for the scar would not be warranted in 
this instance.


3.  PTSD

The veteran has disagreed with the original disability rating 
assigned for his PTSD.  The Court has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate SOC.  Id. at 126 and 132.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  With an increased rating claim, ". . . the present 
level of disability is of primary importance."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  This distinction between 
disagreement with the original rating awarded and a claim for 
an increased rating is important in terms of VA adjudicative 
actions.  Fenderson, 12 Vet. App. at 132.

The RO in this case has evaluated all the evidence of record 
and has assigned the 30 percent evaluation from the initial 
grant of service connection.  It has not violated the 
principles of Fenderson.  The RO has, therefore, considered 
whether the facts showed that the veteran was entitled to 
higher disability ratings for this service-connected 
disability for any period of time since his original claim.  

As noted above, disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. §§ 
4.1 and 4.2 (1999).  For a claim where the veteran has 
disagreed with the original rating assigned for his service-
connected disability, it is necessary to determine whether he 
has, at any time since his original claim, met the 
requirements for a higher disability rating.  See Fenderson.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  While the veteran's claim was pending, new rating 
criteria for psychiatric disorders, including PTSD, became 
effective.  See 61 Fed.Reg. 52,695 (1996) (to be codified at 
38 C.F.R. Part 4).  The veteran is entitled to have his claim 
considered under the new criteria, or the old, whichever is 
the most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

The old criteria read as follows:

[A 100 percent evaluation will be 
assigned for PTSD] when the attitudes of 
all contacts except the most intimate are 
so adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes, associated with 
almost all daily activities such as 
fantasy, confusion, panic, and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior 
will be present.  [The individual] 
[d]emonstrably unable to obtain or retain 
employment.  

[A 70 percent rating is warranted when 
the] ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment to obtain or retain 
employment.  

[A 50 percent evaluation will be assigned 
when the] ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.  

[When there is] definite impairment in 
the ability to establish or maintain 
effective or wholesome relationships with 
people [and] the psychoneurotic symptoms 
result in such reduction in initiative, 
flexibility, efficiency, and reliability 
levels as to produce definite industrial 
impairment, [a 30 percent rating will be 
assigned].  

A 10 percent evaluation will be assigned 
when the psychoneurotic symptoms are less 
than the criteria for the 30 percent 
rating, with emotional tension or other 
evidence of nervousness productive of 
mild social and industrial impairment.  

38 C.F.R. Part 4, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

The new rating criteria are as follows:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

38 C.F.R., Part 4, Diagnostic Code 9411 (1999).

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The medical evidence shows assignment of a GAF score of 56.  
GAF scores ranging between 51 to 60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders at 44-47 (4th ed. 1994).  A GAF score is 
highly probative as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Neither the objective medical evidence nor the veteran's 
statements regarding his symptomatology approximated the 
criteria for a 50 percent or higher disability rating under 
either the old or the new criteria.  The evidence indicates 
that he does have disturbances of mood and irritability.  
There is some evidence of difficulty in interpersonal 
relationships, as he is self-reported to have been abusive of 
his wife in the past and reports that he rarely sees his 
siblings.  However, he is in a long-standing marriage.  He 
also reports that he isolates, but he and his wife go out, 
and he has maintained long-standing employment with the same 
company.  There is no evidence that his reliability, 
flexibility or efficiency are so reduced as to result in 
considerable industrial impairment.  Moreover, there is 
evidence that the veteran's social interpersonal 
relationships and work have been more affected by his alcohol 
abuse rather than his PTSD symptoms.  Under the new rating 
criteria, there is no evidence reduced reliability or 
productivity due to characteristic symptoms such as panic 
attacks more than once a week, flattened affect, impaired 
judgment, impaired memory, impaired abstract thinking, 
difficulty understanding complex commands, or speech 
impairment.  There is evidence of disturbances of motivation 
and mood, but no evidence that it reduces his reliability or 
productivity.

The veteran's symptoms do fit the criteria for the 30 percent 
disability rating such as occasional decreases in overall 
efficiency due to symptoms such as depression, anxiety, and 
chronic sleep impairment.  He has been able to maintain his 
employment for close to 27 years despite his psychiatric 
condition.  He clearly only experiences occasional decreases 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, as evidenced by the statements he 
has made to mental health officials.  The current 30 percent 
disability rating contemplates such impairment.  The criteria 
for a 30 percent disability rating also indicate that the 
veteran is generally functioning satisfactorily with routine 
behavior, self-care, and normal conversation.  This is 
clearly the veteran's situation.  He is more than able to 
function well in life and care for himself.  He had a normal 
conversation during his September 1996 VA examination.  It 
is, therefore, the conclusion of the Board that the overall 
disability picture does not more nearly approximate the 50 
percent criteria such as to warrant an increased rating under 
either set of diagnostic rating criteria, and it does not 
even approach the symptomatology required for a 70 or 100 
percent evaluation.  38 C.F.R. § 4.7 (1999).

The GAF score of 56 supports this conclusion.  This score 
reflects moderate impairment in social and occupational 
functioning, consistent with no more than a 30 percent 
disability rating.  Furthermore, this GAF was assigned by an 
examiner who accepted the veteran's reported history of no 
problem with alcohol abuse, a history that is unsupported by 
the medical record.  The veteran experiences no delusions or 
hallucinations; and, although he has on occasion reported 
that he has had suicidal or homicidal ideations, he has 
consistently denied any plan, attempt, or intention.  His 
speech is logical and coherent.  

The evidence does not show that the criteria for a disability 
rating in excess of 30 percent are met.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 (1999) to 
resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, for the reasons 
discussed above, the objective medical evidence does not 
create a reasonable doubt regarding the level of his 
disability from PTSD.  Therefore, the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 30 percent for PTSD under Diagnostic Code 9411.  38 
C.F.R. Part 4 (1996) and (1999).  



ORDER

1.  Entitlement to service connection for degenerative 
arthritis of the hips is denied.

2.  Entitlement to service connection for degenerative 
arthritis of the left leg is denied.

3.  Entitlement to a 20 percent disability rating for 
traumatic arthritis of the proximal interphalangeal joint of 
the left index finger is granted, subject to the regulations 
governing the disbursement of monetary benefits.

4.  Entitlement to an increased evaluation for the residuals 
of a gunshot wound of the forehead, to include headaches, is 
denied.

5.  Entitlement to an evaluation for PTSD on appeal from the 
initial grant of service connection, and currently rated as 
30 percent disabling, is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 



